Action by plaintiff-wife to recover damages for personal injuries sustained when the automobile in which she was a passenger collided with defendant’s bus. Action by her husband for property damage and for loss of services. The cases were tried together and resulted in verdicts in favor of plaintiffs. Orders of the County Court, Orange County, setting aside the verdicts and dismissing the complaints on the merits, and judgments entered thereon, reversed on the law and the facts and a new trial ordered, with costs to abide the event. In our opinion the verdicts are against the weight of the evidence. *963Since, however, the court denied defendant’s motion to dismiss at the close of the entire case, the court was without power subsequently to dismiss the complaints. (Dougherty v. Salt, 227 N. Y. 200; Weiss v. Wallach, 256 App. Div. 354.) Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.